Title: From Thomas Jefferson to George Blake, 24 June 1807
From: Jefferson, Thomas
To: Blake, George


                        
                            Sir
                            
                            Washington June 24. 07.
                        
                        I inclose you a petition of John Partridge which I percieve to have been in your hands before, by a
                            certificate endorsed on it. the petitioner says the term of labour to which he was sentenced expired on the 14th. inst.
                            that he is unable to pay the costs of prosecution & therefore prays to be discharged. but in such cases it is usual to
                            substitute an additional term of confinement equivalent to that portion of the sentence which cannot be complied with:
                            pardons too for counterfieting bank paper are yielded with much less facility than others. however in all cases I have
                            referred these petitions to the judges & prosecuting attorney, who having heard all the circumstances of the case are
                            the best judges whether any of them were of such a nature as ought to obtain for the criminal a remission or abridgment of
                            the punishment. I now inclose the papers & ask the favor of you to take the opinion of the judges on that subject & to
                            favor me with your own, which will govern me in what I do, & be my voucher for it. I salute you with esteem &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    